Citation Nr: 1041160	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  00-03 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
a scar and scar tissue of the left groin.

2.  Entitlement to an initial rating in excess of 10 percent for 
a scar and scar tissue of the right groin.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from July 1970 to July 1974.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In September 2005, the appellant testified at a Board hearing at 
the RO.  In a January 2006 decision, the Board, inter alia, 
denied initial ratings in excess of 10 percent for scars and scar 
tissue of the right and left groin.

The appellant appealed the Board's January 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
November 2007 memorandum decision, the Court vacated the portion 
of the Board's decision denying initial ratings in excess of 10 
percent for scars and scar tissue of the right and left groin, 
finding that the Board had failed to consider the "bilateral 
factor" under 38 C.F.R. § 4.26.  The Court remanded those issues 
to the Board for reconsideration.  The remaining portion of the 
Board's decision was affirmed.

In a September 2008 decision, the Board again denied initial 
ratings in excess of 10 percent for scars and scar tissue of the 
left and right groin, and further explained that the bilateral 
factor set forth in 38 C.F.R. § 4.26 was not for application.  

The appellant again appealed the Board's decision to the Court.  
In a February 2010 memorandum decision, the Court found, inter 
alia, that the Board's statement of reasons and bases in its 
September 2008 decision was inadequate.  The Court set aside the 
Board's September 2008 decision and remanded the matter "for 
further explanation, and perhaps further development."  
Memorandum decision at page 5.  

In light of the Court's decision, a remand of this matter is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

It is noted that in its September 2008 decision, the Board, at 
the suggestion of the Court, referred the following issues to the 
RO for appropriate action:  (1) entitlement to an increased 
rating for psychiatric disability; (2) entitlement to an 
increased disability rating for staphylococci infections with 
recurrent prostatitis and pain in the right kidney and lower 
abdominal area; (3) entitlement to an increased rating for 
postoperative bilateral inguinal hernias; (4) entitlement to 
service connection for a heart disability; (5) entitlement to 
service connection for an armpit lump with associated arm pain; 
(6) entitlement to service connection for chronic fatigue 
syndrome; (7) entitlement to special monthly compensation based 
on loss of use of a creative organ; (8) entitlement to service 
connection for a sperm cord disability; (9) entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for injury to the 
sperm cord resulting from surgeries at a VA facility; and (10) 
whether an April 2, 1976, rating decision assigning an initial 
noncompensable evaluation for bilateral inguinal hernias was 
clearly and unmistakably erroneous in failing to apply the 
bilateral factor.  The record currently before the Board contains 
no indication that the RO has addressed these matters.  They are 
therefore again referred to the RO for appropriate action.  

The Board also notes that the Court's February 2010 memorandum 
decision appears to raise the issue of entitlement to service 
connection for right and left leg disabilities, characterized as 
damage to the inguinal ligaments resulting in difficulty walking.  
Memorandum decision at page 2.  The RO has not yet had the 
opportunity to consider this matter.  It is therefore referred to 
the RO for appropriate action.  


REMAND

As set forth above, in its September 2008 decision, the Board 
denied initial ratings in excess of 10 percent for scar and scar 
tissue of the left and right groin.  Additionally, at the 
direction of the Court, the Board considered the provisions of 
38 C.F.R. § 4.26, but explained that they were not applicable, as 
the appellant's service-connected right and left hernia scarring 
was not shown to have affected two paired extremities or paired 
skeletal muscles.  See 38 C.F.R. § 4.26(c) ("The bilateral 
factor is not applicable unless there is partial disability of 
compensable degree in each of 2 paired extremities, or paired 
skeletal muscles."). 

As noted, the appellant appealed the Board's September 2008 
decision to the Court, arguing that "he should be entitled to a 
'bilateral factor' under § 4.26 because of difficulties he has 
had with walking in the aftermath of his hernia operations and 
subsequent operations needed to address complications from hernia 
surgeries."  Memorandum decision at page 2.  The Board has 
liberally interpreted the appellant's arguments, as 
recharacterized by the Court, as a claim of service connection 
for right and left leg disabilities.  See Memorandum decision at 
page 4 ("The issue is whether [the appellant's] hernial 
operations, and the complications therefrom, have damaged his 
ability to walk and, if so, whether that condition may be 
classified as an injury to the legs.").  As set forth above, 
these claims have been referred to the RO for initial 
consideration.  

Additionally, as best the Board can discern, the Court also 
appeared to find the record on appeal inadequate to rate the 
appellant's service-connected right and left groin scarring, 
including for purposes of determining whether the bilateral 
factor was applicable.  For example, the Court noted that the 
appellant's "abdominal limitation of motion" had not been 
adequately evaluated, apparently for purposes of determining 
whether the appellant's right and left groin scarring would merit 
a higher rating under Diagnostic Code 7805.  See 38 C.F.R. § 
4.118, Diagnostic Code 7805 (providing that scars may rated "on 
limitation of function of affected part").  The Court also 
appeared to find that there was insufficient medical evidence 
upon which to determine whether the appellant's service-connected 
right and left groin scarring could be considered "an injury to 
paired skeletal muscles" for purposes of section 4.26.  

In view of the foregoing, this matter is remanded for the 
following:  

1.  The appellant should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and severity of his 
service-connected scars and scar tissue of 
the left and right groin.  The claims 
folder must be provided to the examiner for 
review in connection with the examination.  

The examiner should be asked to provide a 
complete description of the appellant's 
right and left hernia scarring including 
its size and characteristics, including 
whether the scarring is superficial or deep 
(i.e. associated with underlying soft 
tissue damage); tender or painful; unstable 
(i.e. with frequent loss of skin covering 
the scar); poorly nourished; or repeatedly 
ulcerated.  

The examiner should also be asked to 
delineate all symptomatology associated 
with the appellant's service-connected 
right and left hernia scarring, to include 
stating whether the appellant's right or 
left hernia scars or scar tissue is 
productive of any limitation of function or 
motion, including "abdominal limitation of 
motion" or difficulty walking due to 
"disturbance of the inguinal ligaments."

Finally, the examiner should provide an 
opinion as to whether the appellant's 
service-connected right and left groin 
scars and scar tissue is properly 
characterized medically as "an injury to 
paired skeletal muscles" for purposes of 
section 4.26.  

2.  After conducting any additional 
development deemed necessary, the RO should 
reconsider the appellant's claims, 
documenting consideration of both the old 
and amended criteria for evaluating scars 
as well as the applicability of the 
bilateral factor set forth in 38 C.F.R. 
§ 4.26.  If the benefits sought remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.

The case should then be returned to the Board in accordance with 
applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


